       Case 7:19-cv-00639-CS-LMS Document 74 Filed 11/21/19 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

M.G., P.C., C.J., M.J., J.R., and D.R., individually and on
behalf of all similarly situated,
                                        Plaintiffs,

                          - against -

ANDREW CUOMO, in his official capacity as the
Governor of the State of New York, the NEW YORK
STATE OFFICE OF MENTAL HEALTH, ANN MARIE
T. SULLIVAN, in her official capacity as the                    7:19-cv-0639(CS)
Commissioner of the New York State Office of Mental
Health, the NEW YORK STATE DEPARTMENT OF
CORRECTIONS AND COMMUNITY SUPERVISION,
ANTHONY J. ANNUCCI, in his official capacity as the
Acting Commissioner of the New York State Department
of Corrections and Community Supervision, ANNE
MARIE MCGRATH, in her official capacity as Associate
Commissioner of the New York State Department of
Corrections and Community Supervision,
                                        Defendants.


       NOTICE AND rPROPOSEDl ORDER FOR WITHDRAWAL OF COUNSEL

               PLEASE TAKE NOTICE that, upon my annexed declaration, and subject to the

approval of the Court, I hereby withdraw as counsel for Plaintiffs and shall be removed from the

Case Management/Electronic Case Files (CM/ECF) notification list in the above-captioned

matter. My colleagues Walter Ricciardi and Emily Vance - both from Paul, Weiss, Rifkind,

Wharton & Garrison LLP - will continue to represent Plaintiffs in this proceeding.
         Case 7:19-cv-00639-CS-LMS Document 74 Filed 11/21/19 Page 2 of 5




Dated:    New York, New York               PAUL, WEISS, RIFKIND, WHARTON &
          November 21, 2019                GARRISON LLP



                                           By:
                                                               Lane B. Zuraw

                                           1285 Avenue of the Americas
                                           New York, New York 10019
                                           212 373 3076
                                           lzuraw@paulweiss.com

                                           Attorney for Plaintiffs




SO ORDERED:

                          11/21/19
    Case 7:19-cv-00639-CS-LMS Document 74 Filed 11/21/19 Page 3 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

M.G., P.C., C.J., M.J., J.R., and D.R., individually and on
behalf of all similarly situated,
                                        Plaintiffs,

                          - against -

ANDREW CUOMO, in his official capacity as the
Governor of the State of New York, the NEW YORK
STATE OFFICE OF MENTAL HEALTH, ANN MARIE
T. SULLIVAN, in her official capacity as the                     7:19-cv-0639(CS)
Commissioner of the New York State Office of Mental
Health, the NEW YORK STATE DEPARTMENT OF
CORRECTIONS AND COMMUNITY SUPERVISION,
ANTHONY J. ANNUCCI, in his official capacity as the
Acting Commissioner of the New York State Department
of Corrections and Community Supervision, ANNE
MARIE MCGRATH, in her official capacity as Associate
Commissioner of the New York State Department of
Corrections and Community Supervision,
                                        Defendants.


               I, LANE B. ZURAW, declare as follows:

               I am an associate at the law firm Paul, Weiss, Rifkind, Wharton & Garrison LLP,

counsel for Plaintiffs. I submit this declaration in compliance with Local Rule 1.4 to notify the Court

that I am withdrawing as counsel because I am leaving Paul, Weiss, Rifkind, Wharton & Garrison

LLP.

               Walter Ricciardi and Emily Vance, both of Paul, Weiss, Rifkind, Wharton & Garrison

LLP will continue to represent Plaintiffs in this proceeding.

               My withdrawal will not delay the matter or prejudice any party.

               I am not retaining or charging a lien.

               Pursuant to 28 U.S.C. § 1746,1 declare under penalty of perjury that the foregoing is

true and correct.
    Case 7:19-cv-00639-CS-LMS Document 74 Filed 11/21/19 Page 4 of 5



Dated:   New York, New York
         November 21, 2019


                                        By:
                                                       Lane B. Zuraw
    Case 7:19-cv-00639-CS-LMS Document 74 Filed 11/21/19 Page 5 of 5



                                  CERTIFICATE OF SERVICE

               I, Lane B. Zuraw, hereby certify that on November 21, 2019,1 caused a true and

correct copy of the foregoing to be served upon all parties to this litigation via the CM/ECF system.


Dated:   New York, New York
         November 21, 2019



                                                    By:
                                                                        Lane B. Zuraw
